                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MICHAEL JAMES LONGS II,

                   Plaintiff,                             4:18CV3161

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
KEVIN MCMANAMAN, AMY
GOODRO, TIM S. NOERRLINGER,
MARK RAPPL, KRISTEN DRAPER,
JEANNE MORRAND, WEBB
BANCROFT, and CHRISTOPHER
EICKHOLT,

                   Defendants.

       This matter is before the court on Plaintiff Michael J. Longs II’s (“Longs” or
“Plaintiff”) Motion for Preliminary Injunction and Temporary Restraining Order.
(Filing No. 10.) Longs asks the court for a preliminary injunction and temporary
restraining order enjoining Defendants from confining and restraining him in any
way.

       Longs has four other pending civil cases in this court at Case Numbers
4:18CV3146, 4:18CV3148, 4:18CV3153, and 4:19CV3001, and the court takes
judicial notice of the records in those cases. On April 12, 2019, in each of those
four cases, the clerk of the court received correspondence from the Lancaster
County Department of Corrections indicating Longs is no longer incarcerated
there. (See Filing No. 16, Case No. 4:18CV3146; Filing No. 16, Case No.
4:18CV3148; Filing No. 15, Case No. 4:18CV3153; Filing No. 13, Case No.
4:19CV3001.) Because Longs is no longer in custody, the court will deny Longs’
request for preliminary injunction and temporary restraining order as moot.
      Furthermore, Longs has an obligation to keep the court informed of his
current address at all times. See NEGenR 1.3(e) and (g) (requiring pro se parties to
adhere to local rules and inform the court of address changes within 30 days). This
case cannot be prosecuted in this court if Longs’ whereabouts remain unknown.

      IT IS THEREFORE ORDERED that:

      1.    Plaintiff’s Motion for Preliminary Injunction and Temporary
Restraining Order (filing no. 10) is denied as moot.

       2.     Plaintiff must update his address within 30 days. Failure to do so will
result in dismissal of this action without further notice to Plaintiff.

      2.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: May 15, 2019: check for address.

      Dated this 15th day of April, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge




                                         2
